Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-443

IN RE DANIEL CARLSON,
                                              2018 DDN 206
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1000708

BEFORE: Beckwith and Deahl, Associate Judges, and Washington, Senior Judge.

                                    ORDER
                               (FILED—June 2, 2022)

       On consideration of the certified order from the state of Michigan disbarring
respondent by consent; this court’s April 5, 2022, order directing respondent to show
cause why reciprocal discipline should not be imposed; respondent’s D.C. Bar R.
XI, § 14(g) affidavit filed on July 1, 2019; and the statement of Disciplinary Counsel;
and it appearing that respondent has not filed a response; it is

       ORDERED that Daniel Carlson is hereby disbarred from the practice of law
in the District of Columbia, nunc pro tunc to July 1, 2019. See In re Sibley, 990
A.2d 483, 487 (D.C. 2010) (explaining that there is a rebuttable presumption in favor
of imposition of identical discipline and exceptions to this presumption should be
rare); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of
identical reciprocal discipline applies to all cases in which the respondent does not
participate).

                                   PER CURIAM